DETAILED ACTION

Applicant's Submission of a Preliminary Amendment
Applicant’s submission of a response on 8/28/2020 has been received and fully considered.  In the response, claims 1-11 have been canceled; and new claims 12-28 have been added.  Therefore, claims 12-28 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,846,238 to Wells.
With regard to claim 12, Wells discloses method of pairing a mobile communication device (e.g., see Fig. 1, mobile device 125) associated with a player to an electronic gaming machine, the electronic gaming machine (e.g., see Fig. 2) being connected to a server (e.g., see Fig. 1; see also Fig. 4, server 430), comprising the steps of: detecting, via the gaming machine, that the mobile communication device is located at the electronic gaming machine (e.g., see Fig. 4, Wireless Range 447); receiving, at the electronic gaming machine, player identification information (e.g., see Fig. 4, Player Tracking and Accounting, 410); confirming an identity of the 
[claim 13] wherein detecting that the mobile communication device is at the electronic gaming machine comprises the electronic gaming machine detecting the mobile communication device via a wireless interface (e.g., see Fig. 1, wireless communication 122); 
[claim 14] wherein detecting that the mobile communication device is at the electronic gaming machine comprises detecting association of said mobile communication device with a cradle or a dock associated with said electronic gaming machine (e.g., see column 23, lines 15-17, “cradles”); 
[claim 17] wherein said verification request is transmitted from said server to said mobile communication device utilizing contact information stored in an account linked to said player identification information (e.g., see paragraph bridging columns 9 and 10);
[claim 18] further comprising pairing the mobile communication device with the electronic gaming machine after said validation, said pairing resulting in a communication link being formed between said gaming machine and said mobile communication device (e.g., see Fig. 1, wireless communication 122); and
[claim 19] wherein said communication link is formed directly between said gaming machine and said mobile communication device (e.g., see Fig. 1, wireless communication 122).
Claim 20 is anticipated by Wells as set forth above in detail for claim 1.  Further, Wells discloses accepting funds via a gaming kiosk (e.g., see paragraph bridging columns 23 and 24, kiosk 416), wherein the kiosk is in communication with a mobile gaming device to conducting wagering games (e.g., see Fig. 4).  Further claims 21-23 and 26-28 are anticipated by Wells as set forth above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view U.S. Patent Application Publication No. 2006/0202030 to Kressin.
With regard to claims 15, 16, 24, and 25, Wells discloses all of the recited features but is silent regarding user verification via email and text messages.  
In a related field, Kressin discloses verifying user identification via email and text messages (e.g., see paragraph 74).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Wells with the email/text user ID verification as taught by Kressin in order to make a simple substitution of one known element for another to obtain predictable results.  In this case, user verification via email/text was common at the effective filing date in order to accurately determine the identity of a user, thereby improving security.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2008/00767528 to Nguyen discloses a mobile gaming device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/            Primary Examiner, Art Unit 3715